UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7623



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERNEST JETER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-02-248)


Submitted:   December 9, 2005             Decided:   January 19, 2006


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melissa J. Kimbrough, Columbia, South Carolina, for Appellant.
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ernest Jeter appeals his conviction and sentence imposed

after he pleaded guilty to one count of conspiracy to possess with

intent to distribute at least 150 grams but less than 500 grams of

cocaine   base,   in   violation   of   21   U.S.C.    §   846    (2000),   and

possession of a firearm in and in relation to a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(2000).               Counsel has

filed an Anders1 brief asserting that there are no meritorious

issues for appeal.     Jeter was notified of his right to file a pro

se   supplemental   brief,   but   failed    to   do   so.       We   requested

supplemental briefing on the issues contained in United States v.

Booker, 543 U.S. 220 (2005), and we have received responses from

both parties.     Because we conclude that there was no reversible

error, we affirm Jeter’s conviction and sentence.

           Our review of the record reveals that Jeter’s plea

colloquy was proper and conducted in accordance with the law, see

United States v. DeFusco, 949 F.2d 114, 117, 120 (4th Cir. 1991).

We further find that Jeter’s plea was entered into knowingly,

intelligently, and voluntarily.

           The district court applied no enhancements to Jeter’s

sentence, and Jeter was sentenced relative to a guidelines range

calculated directly based upon the facts explicitly admitted to by




      1
       See Anders v. California, 386 U.S. 738 (1967).

                                   - 2 -
him in his plea agreement.2           The district court concluded that

Jeter had substantially assisted the Government, and ultimately

sentenced Jeter well below the calculated guidelines range, to 135

months’ imprisonment.

            Given that Jeter noted no objections to his sentence

below, we review on appeal any potential error in sentencing for

plain error.    See United States v. Olano, 507 U.S. 725, 732 (1993);

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).                   In

Hughes,   we    held   that    when   a    sentence    calculated    under    the

Sentencing Guidelines exceeds the maximum sentence authorized by

facts found by the jury alone or admitted by the defendant, the

defendant could demonstrate plain error that warranted resentencing

under Booker.      We find here that the district court did not commit

plain error in sentencing Jeter because the 135 month term of

imprisonment is not greater than that authorized by facts admitted

by him.   The sentence imposed by the district court fell well below

the   sentencing    range     authorized    by   the   facts   to   which   Jeter

admitted.      Accordingly, Jeter’s Sixth Amendment rights were not

infringed by his sentence.            Nor does the fact that Jeter was

sentenced under a mandatory guidelines scheme render his sentence


      2
       Specifically, in his plea agreement, Jeter stipulated to a
base offense level of thirty-four for purposes of sentencing.
After application of a three-level downward adjustment for
acceptance of responsibility, to an adjusted offense level of
thirty-one, and a criminal history category of IV, the attendant
guideline range was 151 to 188 months’ imprisonment.     See U.S.
Sentencing Guidelines Manual, Ch. 5, Pt. A, table (2001).

                                      - 3 -
erroneous because there is no prejudice apparent on the record that

would   demonstrate   that   the   district   court   would   have   acted

differently under an advisory scheme.      See United States v. White,

405 F.3d 208, 216-17, 223-24 (4th Cir. 2005).

           As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.      Accordingly, we affirm

Jeter’s conviction and sentence.      This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.            If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.       Counsel's motion must

state that a copy thereof was served on the client.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 4 -